DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Straughan on 08/02/2022.

The application has been amended as follows: 
In claim 1, line 7, added “and configured to apply tension to the clamp” after “a tether which is removably coupled to the first end of the shaft”.
In claim 20, line 6, added “a tether which is removably coupled to the first end of the shaft and configured to apply tension to the clamp;” after “a pivot point;”.
Allowable Subject Matter
Claims 1-2, 4-18 and 20-22 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 20, the prior art fails to disclose, in combination with other limitations of the claim, a surgical device comprises a tether which is removably coupled to the first end of the shaft and configured to apply tension to the clamp.
The closet prior art US 2014/0243587 to Rohaninejad et al. discloses methods and systems for magnetically suspending tissue structures comprises a shaft, jaws at distal end of shaft, an actuator that slide along the shaft to open and close the jaws, a tether 18 coupled a magnetic element 16 to the jaws 14.  However, there is no disclose that the tether 18 is configured to put tension on the jaws/clamp as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771